Citation Nr: 0800937	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  03-00 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from April 1959 to April 1962, 
and from October 1963 to November 1966, including service in 
Vietnam.  The veteran's death occurred in December 1999.  The 
veteran's surviving spouse is the appellant.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO).  The Board remanded the case for additional development 
in November 2004 and again in August 2006.  The case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1999.

2.  The veteran's only service-connected disability was 
prostate cancer, status post radiation, due to Agent Orange 
exposure.  

3.  The evidence shows that the immediate cause of death was 
metastatic pancreatic cancer.

4.  There is no competent medical evidence of the cause of 
death until many years after separation from service.

5.  The service-connected prostate cancer did not play any 
role in the veteran's death.  

6.  There is no evidence that the pancreatic cancer was 
related to service, to include exposure to Agent Orange, and 
no presumption of such relationship is applicable.  


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1116, 1113, 
1131, 1137, 1310 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309, 3.311, 3.312 (2007).

2.  The appellant is not eligible for educational assistance 
benefits.  38 U.S.C.A. §§ 3500, 3501 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.807 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement To Service Connection For The
 Cause Of The Veteran's Death

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in January 2005 provided the appellant with an 
explanation of the type of evidence necessary to substantiate 
her claim for service connection for the cause of death and 
associated educational benefits, as well as an explanation of 
what evidence was to be provided by her and what evidence the 
VA would attempt to obtain on her behalf.  In addition, the 
letter specifically informed the appellant that she should 
submit any additional evidence that she had in her 
possession.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

Although the duty-to-assist letter was not provided before 
the initial adjudication of the claim, the appellant was 
afforded a period of time to submit evidence following the 
issuance of the letter, and her claim was subsequently 
readjudicated in September 2005, Remanded by the Board in 
August 2006, and again readjudicated before returning to the 
Board for this decision.  The appellant has not claimed any 
prejudice as a result of the timing of the letter, and none 
is apparent from the Board's review of the claims file.  The 
Board concludes, therefore, that the appeal may be 
adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records and post service treatment 
records including his final hospitalization report have been 
obtained.  His death certificate is of record.  An 
appropriate medical opinion was obtained.  The appellant did 
not request a hearing.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claims.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  She argues that his 
fatal cancer was caused by exposure to Agent Orange in 
Vietnam and/or was related to his service-connected prostate 
cancer.    

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship. 38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes chloracne or other 
acneform disease consistent with chloracne, Type 2 (adult 
onset) diabetes, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma), but does not include 
pancreatic cancer.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the veteran was service connected for prostate 
cancer due to Agent Orange exposure, rated as 20 percent 
disabling.  A VA examination report dated in November 1996 
reflects that the prostate cancer was treated in 1995 with 
radiation.  It was noted that his PSA had gone from 6.59 in 
December 1995 down to 1.9 in October 1996.  On VA examination 
in January 1998, his PSA was only 0.70.  The diagnosis was: 
cancer of prostate, Gleason grade 7, 3/6 cores involved, with 
negative metastatic disease in the bone scan in 1995, without 
any serious urinary symptoms at this time, last PSA within 
normal limits.  

Evidence also reflects that the veteran was diagnosed during 
his life with diabetes.  Although he did not establish 
service connection for that disorder, for the purpose of 
analysis the Board will presume that the diabetes also was 
related to the Agent Orange exposure.   

The evidence pertaining to his death includes a VA hospital 
summary dated in December 1999 which reflects that the 
veteran was admitted after a three-day history of severe 
nausea and vomiting with mid epigastric chest pain.  The 
veteran died on December [redacted], 1999.  The autopsy report and 
death certificate show that the immediate cause of death was 
cancer of the pancreas.  

The service medical records are completely negative for any 
references to any kind of cancer.  There is no competent 
medical evidence of the pancreatic cancer which was the cause 
of death until many years after separation from service.  
That cancer may not be presumed to have resulted from the 
veteran's exposure to Agent Orange.  38 U.S.C.A. § 1116.  The 
earliest medical record evidence containing any indication 
that the veteran had cancer of the pancreas is from 1999.  No 
post service record contains any medical evidence linking 
pancreatic cancer to service.  The hospital report indicates 
that the date of onset of symptoms had been immediately 
before admission to the hospital a short time before death.  

An autopsy report dated in December 1999 discloses that the 
veteran had ductal carcinoma of the pancreas, poorly 
differentiated.  The autopsy report also reflects that there 
was extensive metastasis of the pancreatic carcinoma to the 
small bowel, diaphragm, and mesentery, with metastatic 
carcinoma of the adrenal gland, right, among other findings 
of metastatic disease.

A VA medical report dated in June 2007 reflects that the 
physician reviewed the claims file and noted that the autopsy 
report reflected a metastatic pancreatic cancer with a large 
pancreatic mass, a firm mass in the mesentery, multiple firm 
nodular lesions in the small bowel, a small nodule in the 
liver and multiple pleural nodes.  The examiner stated that 
the contention that the prostate cancer had metastasized to 
the pancreas was not consistent with the natural history and 
spread of prostate cancer.  He opined that it was not likely 
that the prostate cancer or diabetes had significant roles in 
the veteran's demise.  The reviewer specifically concluded, 
"In summary, the immediate cause of death in this veteran 
was metastatic pancreatic carcinoma, it is less likely than 
not that the veteran's diabetes, or prostate cancer had any 
significant roles to play in his demise."   

There is no competent evidence that the service-connected 
prostate cancer played any role in the veteran's death.  The 
medical evidence indicates that the prostate cancer had been 
treated and resolved.  The prostate disorder and the diabetes 
were not listed on the veteran's death certificate as 
contributing to his death.  The detailed autopsy report 
includes no finding of prostate cancer or metastasis of 
prostate cancer.  The only medical opinion which directly 
addresses the appellant's claim that the veteran's service-
connected prostate cancer or his diabetes caused or 
contributed to his death is unequivocally unfavorable to the 
claim.  

In short, there is simply no medical evidence of record 
supporting a causal connection between the veteran's period 
of service and his death many years later.  The competent 
evidence of record fails to provide any support for the 
conclusion that the veteran's death from cancer of the 
pancreas was due to his active military service or related to 
his service-connected prostate cancer.  Accordingly, the 
Baord finds that the preponderance of the evidence is against 
a favorable decision for the appellant's claim.  The Board 
has considered the doctrine of giving the benefit of the 
doubt to the appellant, under 38 C.F.R. § 3.102, but it does 
not find that the evidence is of such approximate balance as 
to warrant its application. 

II.  Entitlement To Dependent's Educational Assistance
Under 38 U.S.C.A. Chapter 35

With regard to the issue of entitlement to eligibility to 
Chapter 35 educational benefits, with limitations, the term 
"eligible person" for educational assistance under Chapter 35 
means a child, surviving spouse or spouse of a veteran who 
was discharged under other than dishonorable conditions and 
who: (1) died of a service-connected disability; (2) has a 
total disability permanent in nature resulting from a 
service-connected disability; or (3) died while a disability 
so evaluated was in existence.  38 U.S.C.A. §§ 3500, 3501; 38 
C.F.R. § 21.3021(a)(2).  

As found above, the veteran did not die as the result of a 
service-connected disability.  Further, the veteran did not 
have a permanent and total service-connected disability while 
he was alive, nor did he die while under permanent and total 
disability.  As such, the Board finds that the appellant is 
not eligible for Dependents' Educational Assistance benefits.  
See 38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 21.3021.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to eligibility to Chapter 35 educational benefits 
is denied.



____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


